Citation Nr: 1519590	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  12-22 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), currently rated as 70 percent prior to August 10, 2012, and as 100 percent since August 10, 2012.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.   


FINDING OF FACT

In a March 2015 written communication, the Veteran withdrew his appeal concerning entitlement to an increased initial rating for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased initial rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2014).  

In a March 2015 written communication, the Veteran stated that he wished to withdraw his pending appeal of entitlement to an increased initial rating for PTSD.  The Veteran's written statement indicating his intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2014). 

As the Veteran has withdrawn his appeal as to the issue of entitlement to an increased initial rating for PTSD, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue.  

Accordingly, the issue of entitlement to an increased initial rating for PTSD is dismissed.  


ORDER

The appeal concerning the issue of entitlement to an increased initial rating for PTSD is dismissed.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


